DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Drawings
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are informal and include computer screen prints. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the claim requires the wheel chocks to be positioned along the elongated surface using the phrase “may be”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-2, 4, 9, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan (CN 201659997U).
[Claim 1] Regarding claim 1, Lan discloses a dolly comprising: an elongated surface with a first end and a second end (See annotated figure below showing proximal and distal ends of each dolly section) wherein the surface defines a first section in communication with a second section; (See Lan annotated figure below showing proximal and distal ends of each dolly section) and a first plurality of wheels proximal to the first end and (See Lan annotated figure below) a second plurality of wheels proximal to the second end (See Lan annotated figure below).
 [Claim 2] Regarding claim 2, Lan discloses the dolly as recited in claim 1 having a first deployed configuration wherein the first section has a first proximal end (See Lan annotated figure below showing proximal and distal ends of each dolly section) and a first distal end and the second section has a second proximal end opposing the first proximal end (See Lan annotated figure below showing proximal and distal ends of each dolly section) and the second section has a second distal end (See Lan annotated figure below showing proximal and distal ends of each dolly section).
[Claim 4] Regarding claim 4, Lan discloses the dolly as recited in claim 2 wherein the first plurality of wheels supports the first distal end (See Lan annotated figure below showing the wheels) and the second plurality of wheels supports the second distal end (See Lan annotated figure below showing the wheels).
[Claim 9] Regarding claim 9, Lan discloses the dolly as recited in claim 1 wherein the first section and the section are approximately equal in length (See Lan annotated figure below, showing equal lengths).
[Claim 11] Regarding claim 11, Lan discloses the dolly as recited in claim 1 wherein the first section is in rotatable communication with the second section (See Lan annotated figure below, the dolly of Lan folds at a center point).
 [Claim 14] Regarding claim 14, Lan discloses the dolly as recited in claim 1 wherein the first section further defines longitudinally extending sides and the second section further defines longitudinally extending sides (See annotated figure below showing lateral side walls).
[Claim 15] Regarding claim 15, Lan discloses the dolly as recited in claim 14 wherein the sides are raised (See Lan annotated figure below, the lateral side walls extend vertically).

2.	 Claims 1, 3, 10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliphant (6,287,069).
[Claim 1] Regarding claim 1, Oliphant discloses a dolly comprising: an elongated surface (See annotated figure below) with a first/second end (See Oliphant annotated figure below), wherein the surface defines a first section (See Oliphant annotated figure below) in communication with a second section (See Oliphant annotated figure below); and a first plurality of wheels proximal to the first end (See Oliphant annotated figure below) and a second plurality of wheels proximal to the second end (See Oliphant annotated figure below).
[Claim 3] Regarding claim 3 Oliphant discloses the dolly as recited in claim 1 having a second configuration wherein the second section overlays the first section (See Oliphant annotated figure below, fasteners 85 can be loosened and the length altered axially).
[Claim 10] Regarding claim 10, Oliphant discloses the dolly as recited in claim 3 wherein the second plurality of wheels is axially and distally positioned relative to the first plurality of wheels (Oliphant annotated figure below shows the wheels spaced laterally).
[Claim 12] Regarding claim 12, Oliphant discloses the dolly as recited in claim 1 wherein the first section is in slidable communication with the second section (See annotated figure below, fasteners 85 can be loosened and the length altered).
[Claim 13] Regarding claim 13, Oliphant discloses the dolly as recited in claim 12 wherein the first section moves in an axial direction relative to the second section (Oliphant annotated figure below shows first and second sections that move along an axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (CN 201659997U). 
 [Claim 5] Regarding claim 5, Lan discloses the dolly as recited in claim 2 wherein a third plurality of wheels is positioned beneath the opposing proximal ends (Lan discloses wheels at either end and can add a pair to support the hinged middle in order to support the center if the load is heavy. Regarding duplication of parts, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here, placing wheels at a midpoint would not change the functionality of the dolly).
[Claim 6] Regarding claim 6, Lan discloses the dolly as recited in claim 2 wherein a third plurality of wheels supports the first proximal end (Lan discloses wheels at either end and can add a pair to support the hinged middle in order to support the center if the load is heavy. Regarding duplication of parts, see In re Harza, 274 F.2d 669, 124 USPQ 
[Claim 16] Regarding claim 16, Lan discloses the dolly as recited in claim 14 wherein the sides are adapted to removably receive foot pegs (The sides of Lan are suitable to support the motorcycle laterally under the foot pegs as desired by the user).

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (CN 201659997U) in view of Scoggins (US 8,851,240).
[Claim 7] Regarding claim 7, Lan discloses the dolly as recited in claim 1.
-However, it fails to disclose wherein either the first end or the second end is adapted to removably receive a wheel chock.
-Nevertheless, Scoggins illustrates chocks suitable for use with a dolly.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lan to have chocks as taught by Scoggins in order to prevent movement and increase operator safety.
[Claim 8] Regarding claim 8, Lan discloses the dolly as recited in claim 1.
-However, it fails to disclose wherein either the first end or the second end is adapted to removably receive a wheel chock.
-Nevertheless, Scoggins illustrates chocks suitable for use with a dolly.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lan to have chocks as taught by Scoggins in order to prevent movement and increase operator safety.
[Claim 17] Regarding claim 17, Lan discloses the dolly as recited in claim 1.
-However, it fails to disclose wherein either the first end or the second end is adapted to removably receive a wheel chock.
-Nevertheless, Scoggins illustrates chocks suitable for use with a dolly.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lan to have chocks as taught by Scoggins in order to prevent movement and increase operator safety.



    PNG
    media_image1.png
    665
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    903
    746
    media_image2.png
    Greyscale





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618